Citation Nr: 0114149	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE               

Entitlement to Department of Veterans Affairs (VA) benefits 
as a helpless child.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and A.E.




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from November 1952 to November 
1954.  The appellant is the veteran's surviving daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Milwaukee, Wisconsin, VA Regional Office (RO).  

FINDING OF FACT

The appellant married in 1982 and divorced after November 1, 
1990.  

CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for 
helpless child benefits.  38 U.S.C.A §§ 101(4), 103(e) (West 
1991); 38 C.F.R. §§ 3.55 (b), 3.57(a), 3.315(a) (2000)

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's helpless child.  


By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1).  Given these requirements, the 
Board will review the pertinent evidence of record, and 
proceed to its analysis.  

Factual Background:

The record reflects that the appellant was born in February 
1964.  The veteran died in July 1970.  

In a May 1998 letter, the appellant's former special 
education teacher stated that the appellant underwent 
schooling for the cognitively disabled in the early 1980's.  
In an additional May 1998 letter, a learning disabilities 
instructor from the appellant's high school district reported 
that the appellant did not complete high school due to her 
disability.  

In a statement received in May 1998, the appellant reported 
that she married in 1982 and divorced in 1992.  She stated 
that she was not then married.  She added that her mother was 
deceased.  The appellant stated that she had had learning 
disabilities and emotional difficulties since birth, and that 
she was not then able to maintain employment.  

The appellant's claim of entitlement to VA benefits on the 
basis of helpless child status was denied by rating decision 
dated in October 1998.  
During an August 1999 personal hearing conducted at the RO, 
the appellant testified in substance that she had been 
disabled since birth.  She reiterated that she had continuing 
psychological difficulties and that she was not capable of 
holding a job.  Mr. A.E. reiterated these reports.  

In a hearing officer decision dated in August 1999, the 
appellant was noted to have established permanent incapacity 
for self-support.  However, in September 1999, the appellant 
was notified that she was ineligible for VA benefits because 
she had previously been married, and that the marriage had 
terminated after November 1, 1990.  

Analysis

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self-
support. See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). A 
child of a veteran may be considered a "child" after age 18 
for purposes of VA benefits if found to have become, prior to 
age 18, permanently incapable of self- support. See 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a).

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly applicable to the appellant, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect. 38 U.S.C.A. §§ 101(4)(A)(ii); 1314; 38 C.F.R. §§ 
3.57(a)(ii), 3.356.

As to that component of eligibility involving marital status, 
applicable law provides that on or after January 1, 1975, 
marriage of a child terminated prior to November 1, 1990, 
shall not bar the furnishing of benefits to or for such child 
provided that the marriage has been dissolved by a court with 
basic authority to render divorce decrees.  38 C.F.R. § 
3.55(b)(2)(ii) (Italics added).  

The appellant in this matter has reported that she married in 
1982 and divorced in 1992.  While the record demonstrates 
that the appellant has significant impairment, VA is bound in 
its decision making by applicable law.  Because the 
appellant's marriage terminated after November 1, 1990, she 
is ineligible for the benefit she seeks as a matter of law.  
Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this matter 
would assist the appellant in substantiating her claim.  
However, the appellant has reported that she married and 
divorced at the times indicated, and her reports as to these 
matters are clearly competent.  Given such reports, there is 
no reasonable possibility that further development of this 
matter would avail the appellant.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).     

  
ORDER

The appeal is denied.



		
                 N. W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals



 

